
	
		I
		112th CONGRESS
		2d Session
		H. R. 6694
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2012
			Mr. Fincher
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the definition of mortgage originator under the
		  Dodd-Frank Wall Street Reform and Consumer Protection Act to include certain
		  employees of a retailer of manufactured homes.
	
	
		1.Mortgage originator
			 definition
			(a)Amendment to
			 definitionSection 1401 of
			 the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended, in
			 paragraph (2)(C)(ii) of the matter proposed to be added to section 103 of the
			 Truth in Lending Act, by striking who is not described in clause (i) or
			 (iii) of subparagraph (A) and who does not advise a consumer on loan terms
			 (including rates, fees, and other costs) and inserting unless
			 such employee receives compensation or gain for engaging in activities
			 described in subparagraph (A) that is in excess of any compensation or gain
			 received in a comparable cash transaction.
			(b)Technical
			 amendments(1) Section 1401
			 of the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended, in
			 the matter proposed to be added to section 103 of the Truth in Lending Act, by
			 redesignating subsection (cc) as subsection (dd).
				(2)Section 1431(d) of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act is amended—
					(A)by striking subsection
			 (cc) and inserting subsection (dd); and
					(B)in the matter proposed to be added to
			 section 103 of the Truth in Lending Act by redesignating subsection (dd) as
			 subsection (ee).
					
